10

11

12

13

14

15

16

ke

18

19

20

Case 2:19-cv-00798-JLR Document 13-1 Filed 08/19/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
PRAMOD AMBALAL PAREKH,
Petitioner, Case No. C]9-798-JLR
V. ORDER OF DISMISSAL

WILLIAM BARR, et al.,

Respondents.

 

 

 

Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

United States Magistrate Judge, and the balance of the record, and Court finds and ORDERS:

I. The Report and Recommendation is ADOPTED.

2. The Government’s motion to supplement and dismiss as moot, Dkt. 11, is
GRANTED.

3. The Government’s original motion to dismiss, Dkt. 6, is DENIED as moot.

4. Petitioner’s habeas petition is DENIED.
5. This action is DISMISSED without prejudice.
\\

\\

ORDER OF DISMISSAL- 1

 
10

LI

13

14

16

Li

18

19

21

ye

23

 

Case 2:19-cv-00798-JLR Document 13-1 Filed 08/19/19 Page 2 of 2

6. The Clerk shall send a copy of this Order to the parties and to Judge Tsuchida.

oy RO sens
DATED this “4. day of _Ge a 2017

—_— ( \ a ©) Ps
hes oR YA

JAMES L. ROBART
United States District Judge

 

ORDER OF DISMISSAL- 2

 
